Title: To James Madison from Jacob Wagner, 19 March 1802
From: Wagner, Jacob
To: Madison, James


Dr. Sir
Washington, 19 March 1802
The Physician who attends me having advised me to ride to Baltimore, in the hope of finding an alleviation of my lingering disorder, I propose to commence the journey to morrow afternoon or the next morning. If any thing pressing should require my assistance in the mean while, a letter addressed to me at Baltimore will be certain to find me: and if Mr. Brent or Mr. Pleasonton will do me the favor to call upon me to morrow morning I will explain to him, a few arrearages of business which demand immediate attention.
I am certain you will do me the justice to believe that it is not among the smallest of my sufferings to be obliged to reflect upon the abrupt seperation I am under the necessity of making from the office at a period of peculiar pressure. Should my health revive I shall as soon as possible return to my duty: but if otherwise, I shall be consoled by the recollection of the favors which you have never ceased to extend to Dr. Sir Your faithful & obed. servt.
Jacob Wagner
 

   
   RC (owned by Charles M. Storey, Boston, Mass., 1961).



   
   Wagner’s illness prevented him from returning to his duties until November 1802 (Wagner to JM, 1 Nov. 1802 [DLC]).


